Exhibit 10.1 AMENDMENT NO. 6 TO THE CREDIT AGREEMENT AMENDMENT NO.6, dated as of May 4, 2016 (this “ Amendment ”), by and among IMMUCOR, INC., a Georgia corporation (the “ Borrower ”), IVD INTERMEDIATE HOLDINGS B INC., a Delaware corporation (“ Holdings ”), the Subsidiary Guarantors, the Revolving Credit Lenders, and CITIBANK, N.A., as administrative agent (in such capacity, the “ Admini s trative Agent ”) under the Credit Agreement, dated as of August 19, 2011 (as amended by Amendment No. 1 on August 21, 2012, as further amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as further amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, as further amended by Amendment No. 5 on December 9, 2015, and as further amended, restated, modified or supplemented from time to time, the “ Credit Agre e ment ”), among the Borrower, Holdings, Citibank, N.A., as administrative agent and as collateral agent under the Loan Documents, Swing Line Lender and L/C Issuer, each lender from time to time party thereto (collectively, the “ Lenders ” and individually, a “ Lender ”), and the other parties from time to time party thereto. Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement. WHEREAS, the Borrower desires to decrease the aggregate principal amount of the Revolving Credit Commitments on the terms set forth herein; WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower desires to amend the Credit Agreement to establish Extended Revolving Credit Commitments (to amend the Revolving Credit Commitments existing immediately prior to the Amendment No. 6 Effective Date) under Extended Revolving Credit Facilities on the terms set forth herein and each Revolving Credit Lender has delivered a signature page hereto; WHEREAS, pursuant to Section 10.01(g)(2) of the Credit Agreement, the Borrower desires to make certain other amendments to the Credit Agreement which directly affect the Revolving Credit Lenders on the terms set forth herein and each Revolving Credit Lender has delivered a signature page hereto; NOW, THEREFORE, in consideration of the premises and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1. Amendments Relating to Revolving Credit Commi t ments . Effective as of the Amendment No. 6 Effective Date, the Credit Agreement is hereby amended as follows (it being understood and agreed that the amendments contained in Sections 1(b)(iii) through (1)(b)(vii), 1(b)(ix), 1(b)(xii), 1(e), 1(g) and 1(i) below will become effective immediately after the effectiveness of the remainder of the amendments in Section 1 below): (a)The Preamble of the Credit Agreement is hereby amended and restated by inserting the words “(as amended by Amendment No. 1 on August 21, 2012, as further amended by Amendment No. 2 on the Amendment No. 2 Effective Date, as further amended by Amendment No. 3 and Amendment No. 4 on February 19, 2013, as further amended by Amendment No. 5 on December 9, 2015, and as further amended by Amendment No. 6 on May 4, 2016),” following the words “August 19, 2011” in lieu of the parenthetical that follows such words. (b)The following defined terms shall be added to Section 1.01 of the Credit Agreement in alphabetical order: (i)“ Amendment No. 6 ” means Amendment No. 6 to this Agreement dated as of May 4, 2016. (ii)“ Amendment No. 6 Effective Date ” means May 4, 2016, the date on which all conditions precedent set forth in Section 3 of Amendment No. 6 are satisfied. (iii)
